Citation Nr: 1107198	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

3.  Entitlement to an increased rating for a right great toe 
disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Psychiatrist, and Counselor


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to November 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
previously denied claim for service connection for PTSD, and 
denied an increased rating for a right great toe disability.  In 
October 2010, the Veteran testified before the Board at a hearing 
held at the RO.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, was previously denied in an August 
2003 rating decision.  The Veteran was notified of that decision 
but did not perfect an appeal.

2.  The evidence received since the August 2003 denial of the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is new in that it is not cumulative 
and was not previously considered by decision makers.  The 
evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD, 
in an August 2003 rating decision.  At the time of the initial 
denial, the RO found that there was no diagnosis of PTSD, nor was 
there evidence of an in-service stressor.  Accordingly, the claim 
was denied. 

Although in the September 2006 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the August 2003 decision became final because the Veteran 
did not file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed an application to reopen her claim 
in November 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
2003 consisted of the Veteran's service medical records, a VA 
psychiatric examination, and the Veteran's own statements.  The 
RO denied the claim because there was no evidence of an in-
service stressor nor was there evidence of a diagnosis of PTSD.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision is not cumulative 
of other evidence of record, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating his claim.

In support of her application to reopen his claim, the Veteran 
submitted a narrative statement describing her alleged in-service 
stressors, including sexual assault, and clinical records from 
her treating psychiatrist demonstrating a diagnosis of PTSD based 
upon her contended in-service stressors.  She has also submitted 
lay statements from her family that her general behavior changed 
once she separated from service.  In addition, medical evidence 
was provided at her October 2010 hearing from a social worker and 
a doctor regarding the claim.

In this case, the Veteran's lay statements regarding her 
experiences in service have been presumed credible for the 
purpose of determining whether to reopen the claim.  The new 
evidence, including the diagnosis of PTSD, was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303 (2010).  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Accordingly, the Board finds that new and material evidence has 
been submitted and the claim for service connection for an 
acquired psychiatric disorder is reopened.  To that extent only, 
the claim is allowed.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, the 
appeal is allowed.


REMAND

Additional development is necessary prior to further disposition 
of the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and for an increased rating for a 
right great toe disability. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.

Because the Veteran is alleging sexual abuse, evidence from 
sources other than her service records may corroborate her 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or testing for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. Evidence 
of behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Example of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. VA will not deny a PTSD 
claim that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3) (2010).

The Veteran contends that while she was in service, she was 
sexually ridiculed due to the size of her body.  She contends 
that while stationed at the Puget Sound Naval Shipyard, her 
supervisor made constant comments about her body, made sexual 
suggestions, and then sexually assaulted her one night when he 
drove her home.  In March 2010 and at the October 2010 hearing 
before the Board, the Veteran's treating psychiatrist concluded 
that the Veteran's in-service stressors resulted in her current 
symptoms of PTSD, including persistent re-experiencing of 
traumatic memories, recurring nightmares, fear of parking lots 
and garages, a mistrust of men, avoidance and emotional numbing, 
interpersonal conflict, hypersensitivity, and reactiveness.  The 
diagnoses were chronic PTSD with anxiety and depression, and 
chronic adjustment disorder with mixed disturbance of emotions 
and conduct.  

However, a January 1999 VA psychiatric examination, completed a 
few months following her separation from service, is negative for 
any report of in-service stressors, including sexual harassment 
or assault.  At that time, the Veteran reported that during boot 
camp, she was harassed, and that later on, she received two 
captain's masts for incidents involving alcohol consumption.  She 
was later assigned to a menial position that made her feel like 
an outcast.  She also reported that she failed a physical fitness 
test due to her weight a number of times and was eventually 
discharged early due to an inability to maintain weight control.  

Service personnel records show that in June 1996, prior to the 
alleged sexual assault, the Veteran was hospitalized for acute 
alcohol intoxication.  The discharge diagnosis was possible 
alcohol abuse versus alcohol dependence.  Performance evaluations 
dated in July 1996, January 1997, and November 1998, both prior 
to and after the alleged sexual assault and harassment, 
consistently demonstrate that the Veteran was either progressing 
or met standards in most work areas except that she was below 
standards with regard to meeting the physical training standards.  
In July 1998, it was noted that the Veteran was very 
knowledgeable of her duties and responsibilities and was thorough 
and reliable.  

In this case, the record includes a diagnosis of PTSD based upon 
sexual trauma.  However, though the March 2010 private 
psychiatric examination carries probative weight, that diagnosis 
was not based upon a review of the Veteran's claims folder, to 
include the service personnel records and the conflicting January 
1999 VA examination.  Because a VA examiner has not yet had the 
opportunity to review the claims file in its entirety in 
determining whether the Veteran's current psychiatric diagnosis 
was based upon in-service stressors, and to provide an opinion as 
to whether those stressors occurred, the Board finds that a VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4) (2010).  
Further, the Veteran has also been diagnosis with anxiety, 
depression, and an adjustment disorder, and it remains unclear 
whether those diagnoses were caused or aggravated by her service.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The Board notes that when the evidence of record is inadequate, 
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  In this case, it appears as 
though the Veteran's right great toe disability may have worsened 
since the date of the latest examination completed in February 
2006.  At her October 2010 hearing before the Board, the Veteran 
stated the disability had worsened to the extent that she 
experienced a greater degree of pain when she had to stand for a 
prolonged period of time.  She also stated that she now had bone 
spurs related to the bunion that are further disabling.  
Accordingly, because a more current VA examination is necessary 
in order to fairly asses the Veteran's claim for increase, a VA 
examination should be scheduled. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric 
examination.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
rationale for all opinions must be provided.

a)  The examiner should review the 
file and provide a full multi-axial 
diagnosis pursuant to DSM-IV.

b)  The examiner should provide an 
opinion as to whether a diagnosis of 
PTSD is warranted, and if so, whether 
the PTSD diagnosis is based on the 
alleged sexual assault.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify whether each 
diagnostic criterion to support the 
diagnosis of PTSD has been met.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

b)  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should determine whether 
it is at least as likely as not (50 
percent or greater probability) that 
there is any relationship between any 
diagnosed psychiatric disorder and the 
Veteran's period of active service.  
If necessary, the examiner should 
attempt to reconcile the opinion with 
the medical opinions of record.

2.  Schedule to the Veteran for a VA 
examination to determine the nature, extent, 
frequency and severity of her right great toe 
disability.  The examiner must review the 
claims folder and the report should note that 
review.  The examiner should provide the 
rationale for any opinions provided.  

3.  Then, readjudicate the claims.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


